SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

364
KA 14-00704
PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

BRADY J. DEMICK, DEFENDANT-APPELLANT.


ARZA FELDMAN, UNIONDALE, FOR DEFENDANT-APPELLANT.

KEITH A. SLEP, DISTRICT ATTORNEY, BELMONT, FOR RESPONDENT.


     Appeal from a judgment of the Allegany County Court (Thomas P.
Brown, J.), rendered September 30, 2013. The judgment convicted
defendant, upon his plea of guilty, of burglary in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of burglary in the second degree (Penal Law
§ 140.25 [2]). Defendant contends that County Court induced his plea
with a promise of granting a “violent felony override,” a promise
which defendant maintains the court lacked authority to make (see
People v Ballato, 128 AD3d 846, 847). Contrary to defendant’s
contention, however, the record establishes that “neither [his]
eligibility for the shock incarceration program . . . , nor his
ultimate admission to that program was a condition of the plea”
(People v Williams, 84 AD3d 1417, 1418, lv denied 17 NY3d 863).




Entered:    April 29, 2016                         Frances E. Cafarell
                                                   Clerk of the Court